360 S.W.3d 805 (2011)
Anna GRANT, Appellant,
v.
DIRECTOR OF REVENUE, Respondent.
No. ED 96309.
Missouri Court of Appeals, Eastern District, Division One.
December 13, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 23, 2012.
Application for Transfer Denied April 3, 2012.
Robert S. Adler, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., Samuel E. Buffaloe, Jefferson City, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Anna Grant appeals from the circuit court's judgment sustaining an order of the Director of Revenue revoking Grant's driving privileges.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).